DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3 and 4 are canceled.  Claims 1, 2, 5 and 10-24 are pending where claims 1, 2, 5 and 10-24 have been amended.  Claims 5 and 10-24 are withdrawn from consideration and claims 1 and 2 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5370840 to Caron et al.
Regarding claim 1, Caron discloses a copper alloy comprising the following composition (Caron, abstract, column 4 line 20 – column 5 line 40, claim 1) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Caron wt%
Overlaps?
Cr
0.7-1.5
≤1.0
Yes
Zr+Hf
0.2-0.6
Zr: 0.05-0.40
Hf: ≤impurity
Yes
Cu
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Caron including the instantly claimed because Caron discloses the same utility throughout the disclosed ranges.
Regarding the limitation “wherein in the copper alloy, Cr exists in the form of nano-precipitates Cr and submicron Cr particles, and 50 to 70wt% of Cr exists in a form of nano-precipitates Cr with face-centered cubic structure, and 30 to 50wt% of Cr exists in a form of submicron Cr particles with body- centered cubic structure,” Caron discloses that the Cr is present in the alloy to increase the strength of the alloy through precipitation hardening (Caron, column 4, lines 32-43) and the alloy of Caron is subjected to solution treatment and aging (Caron, figures 4-6) to produce fine precipitates while avoiding formation of coarse precipitates (Caron, column 4, lines 32-43 and column 5 line 60- column 6 line 5). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Caron would be expected to have the same or similar Cr precipitates as the instantly claimed alloy because the alloy of Caron has the same or substantially the same composition, structure and method of manufacturing.
Regarding claim 2, the alloy of Caron overlaps the instantly claimed ranges (Caron, abstract, column 4 line 20 – column 5 line 40, claim 1).


Response to Arguments
Applicant's arguments filed 2/08/2022 have been fully considered but they are not persuasive.
Applicant argues Caron does not teach the limitation “wherein in the copper alloy, Cr exists in the form of nano-precipitates Cr and submicron Cr particles, and 50 to 70wt% of Cr exists in a form of nano-precipitates Cr with face-centered cubic structure, and 30 to 50wt% of Cr exists in a form of submicron Cr particles with body- centered cubic structure.”  This is not found persuasive because Caron discloses that the Cr is present in the alloy to increase the strength of the alloy through precipitation hardening (Caron, column 4, lines 32-43) and the alloy of Caron is subjected to solution treatment and aging (Caron, figures 4-6) to produce fine precipitates while avoiding formation of coarse precipitates (Caron, column 4, lines 32-43 and column 5 line 60- column 6 line 5). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Caron would be expected to have the same or similar Cr precipitates as the instantly claimed alloy because the alloy of Caron has the same or substantially the same composition, structure and method of manufacturing.
Applicant argues that teaches that as the chromium content increases and becomes close to 1%, a detrimental coarse precipitate develops.  This is not found persuasive because Caron discloses “As the maximum solid solubility limit of chromium in the copper alloy is approached, a coarse second phase precipitate develops” (Caron, column 4 lines 33-43).  A chromium content of 1% is far below the maximum solid solubility limit of chromium in the copper alloy, and Caron explicitly discloses that a chromium content of up to about 1.0 wt% Cr increases the strength of the alloy through precipitation hardening by development of fine (as opposed to coarse) precipitates (Caron, column 4, lines 32-43 and column 5 line 60- column 6 line 5).
Applicant argues that the copper alloy of Caron does not necessarily have coarse second phase precipitates and if it does they are in the form of hexagonal crystallographic structure.  This is not found persuasive because Caron explicitly teaches away from the presence of coarse precipitates and instead teaches solution treatment and aging (Caron, figures 4-6) to produce fine precipitates while avoiding formation of coarse precipitates (Caron, column 4, lines 32-43 and column 5 line 60- column 6 line 5).  Likewise, the hexagonal precipitates are precipitates of Ti (Caron, column 6 lines 13-33), not precipitates of Cr.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738